DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 3-7, 11-13, 15 and 24-34 are pending with claims 3-7, 11, 24 and 29-30 withdrawn and claims 30-34 new. 
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
It is noted that Applicant underlined and struck trough the same text in the withdrawn claims.

    PNG
    media_image1.png
    162
    271
    media_image1.png
    Greyscale

WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 11/15/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 1/13/2022.
NEW OBJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Objections
Claim 12 is objected to because of the following informalities:  degree signs are missing at lines 6 and 7.  Appropriate correction is required.

    PNG
    media_image2.png
    74
    435
    media_image2.png
    Greyscale

NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 103
Claims 12-13, 15, 25-28 and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ur Rehman et al. (US 2018/0153184).
The claims are interpreted as being directed to a product and not a process of making.  The processing language is interpreted to the extent that it further describes the product.
Regarding Claim 12, Rehman (‘184) teaches an Ultra High Temperature (UHT)-processed product (See Abs., para. 61.) comprising a dairy base (See Abs., paras. 5, 8, 61, 71, 72.) and wherein one or more polyphenol compounds (See Abs., para. 59 and Claims 1-4.), and wherein the one or more polyphenols comprise EGCG (See Abs., para. 59 and Claims 1-4 where the EGCG is from green tea extract, the same source as Applicant uses.) and the heat treated dairy based product comprising between 0.08 wt% to 0.25 wt% of the one or more polyphenol compounds (See para. 64 and Claim 1 where the polyphenol concentration is 10 to 1,000 ppm, 25 to 750 ppm or 50 to 500 ppm which equate to the claimed amount.), however, fails to expressly disclose the processing temperature and time.
Applicant does not set forth any specific structural limitations that one can infer from the processing temperature and time.  The Examiner is not in possession of analytical equipment to analyze various compositions.  The claim does not state what type of dairy base, including skimmed milk or 
Regarding Claim 13, Rehman (‘184) teaches wherein the UHT product is lactose hydrolyzed (See paras. 79, 91.).
Regarding Claim 15, Rehman (‘184) teaches a heat treated, UHT-processed, dairy based product discussed above, however, fails to expressly disclose wherein the product has a shelf life of at least 6 months.
Applicant does not set forth a standard for shelf life.  Applicant deleted the stability language.
Rehman (‘184) teaches that in certain countries in Africa and Far East Asia, fluid milk production does not meet consumer demand; therefore, the production of milk powders helps to alleviate the pressures on the dairy market by reducing transportation and storage costs, as well as extending the shelf life in an environmentally responsible manner (See para. 22.).
It thus would have been obvious in order to meet the consumer demand and storage issues in places like Africa and Far East Asia that Rehman’s (‘184) product would have the claimed shelf life to be feasible.
Regarding Claim 25, Rehman (‘184) teaches a UHT product wherein the dairy base is low-fat milk, skimmed milk (See paras. 61,71.).
Regarding Claim 26, Rehman (‘184) teaches a UHT product wherein the dairy base is a liquid, a beverage or a milk product (See paras. 5, 8, 72, Claims 1 and 16.).
Regarding Claim 27, Rehman (‘184) teaches wherein the one or more polyphenol compounds is present in an extract of tea (See para. 59.)
Regarding Claim 28, Rehman (‘184) teaches wherein the one or more polyphenol compounds is present in a green tea extract (See para. 59.).
Regarding Claim 31, Rehman (‘184) teaches a heat treated, UHT-processed, dairy based product discussed above, however, fails to expressly disclose wherein the product has a shelf life of at least 12 months.
Applicant does not set forth a standard for shelf life.  Applicant deleted the stability language.
Rehman (‘184) teaches that in certain countries in Africa and Far East Asia, fluid milk production does not meet consumer demand; therefore, the production of milk powders helps to alleviate the pressures on the dairy market by reducing transportation and storage costs, as well as extending the shelf life in an environmentally responsible manner (See para. 22.).
It thus would have been obvious in order to meet the consumer demand and storage issues in places like Africa and Far East Asia that Rehman’s (‘184) product would have the claimed shelf life to be feasible.
Regarding Claim 32, Rehman (‘184) teaches a heat treated, UHT-processed, dairy based product discussed above, however, fails to expressly disclose wherein the product has a shelf life of at least 18 months.
Applicant does not set forth a standard for shelf life.  Applicant deleted the stability language.
Rehman (‘184) teaches that in certain countries in Africa and Far East Asia, fluid milk production does not meet consumer demand; therefore, the production of milk powders helps to alleviate the pressures on the dairy market by reducing transportation and storage costs, as well as extending the shelf life in an environmentally responsible manner (See para. 22.).
It thus would have been obvious in order to meet the consumer demand and storage issues in places like Africa and Far East Asia that Rehman’s (‘184) product would have the claimed shelf life to be feasible.
Regarding Claim 33, Rehman (‘184) teaches a heat treated, UHT-processed, dairy based product discussed above, however, fails to expressly disclose wherein the product has a shelf life of at least 24 months.
Applicant does not set forth a standard for shelf life.  Applicant deleted the stability language.
Rehman (‘184) teaches that in certain countries in Africa and Far East Asia, fluid milk production does not meet consumer demand; therefore, the production of milk powders helps to alleviate the pressures on the dairy market by reducing transportation and storage costs, as well as extending the shelf life in an environmentally responsible manner (See para. 22.).
It thus would have been obvious in order to meet the consumer demand and storage issues in places like Africa and Far East Asia that Rehman’s (‘184) product would have the claimed shelf life to be feasible.
Regarding Claim 34, Rehman (‘184) teaches a heat treated, UHT-processed, dairy based product discussed above, however, fails to expressly disclose wherein the product has a shelf life of at least 30 months.
Applicant does not set forth a standard for shelf life.  Applicant deleted the stability language.
Rehman (‘184) teaches that in certain countries in Africa and Far East Asia, fluid milk production does not meet consumer demand; therefore, the production of milk powders helps to alleviate the pressures on the dairy market by reducing transportation and storage costs, as well as extending the shelf life in an environmentally responsible manner (See para. 22.).
It thus would have been obvious in order to meet the consumer demand and storage issues in places like Africa and Far East Asia that Rehman’s (‘184) product would have the claimed shelf life to be feasible.

Claims 12-13, 15, 25-28 and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ablett et al. (US 2012/0058240) in view of Ur Rehman et al. (US 2018/0153184).
Regarding Claim 12, Ablett (‘240) teaches an Ultra High Temperature (UHT)-processed product wherein one or more polyphenol compounds (See paras. 13, 44, 96, 136, 143, 148 and Table 10, including cranberry extracts and other ingredients including anthocyanins (flavonoids) and procyanidins (catechin and epicatechin oligomers.).), 

    PNG
    media_image3.png
    242
    468
    media_image3.png
    Greyscale

however, fails to expressly disclose the processing temperature and time and the one or more polyphenols comprise EGCG and the heat treated dairy based product comprising between 0.08 wt% to 0.25 wt% of the one or more polyphenol compounds.
Regarding the processing temperature and time, Applicant does not set forth any specific structural limitations that one can infer from the processing temperature and time.  The Examiner is not in possession of analytical equipment to analyze various compositions.  The claim does not state what type of dairy base, including skimmed milk or cream or fermented dairy products or anything else, that is claimed, thus, the language in the claim is broad.  It would have been obvious to a person having ordinary skill in the art at the time of filing that Ablett’s (‘240) product that is UHT processed would have the same properties as the claimed product that does not specify any specific type of dairy.
Applicant does not set forth any non-obvious unexpected results for selecting one epicatechin over another.
Ablett (‘240) teaches the product including an epicatechin and catechin (See paras. 13, 44, 96, 136, 143, 148 and Table 10, including cranberry extracts and other ingredients including anthocyanins (flavonoids) and procyanidins (catechin and epicatechin oligomers.).).  
Rehman (‘184) teaches a heat treated, UHT-processed, dairy based product (See Abs., para. 61.) wherein one or more polyphenol compounds have been added (See Abs., para. 59 and Claims 1-4.), and wherein the one or more polyphenols comprise EGCG (See Abs., para. 59 and Claims 1-4 where the EGCG is green tea extract, the same source as Applicant uses.) and the heat treated dairy based product comprising between 0.08 wt% to 0.25 wt% polyphenol compounds (See para. 64 and Claim 1 where the polyphenol concentration is 10 to 1,000 ppm, 25 to 750 ppm or 50 to 500 ppm which equate to the claimed amount.) to provide a dairy based product having improved organoleptic properties (See paras. 6-8 and 62-63.).
It would have been within the skill set of a person having ordinary skill in the art at the time of filing to select a known polyphenol/epicatechin and amount as claimed and taught by Rehman (‘184) to provide a dairy based product having improved organoleptic properties.
Regarding Claim 13, Ablett (‘240) teaches wherein the dairy base is lactose hydrolyzed (See para. 64.).
Regarding Claim 15, Ablett (‘240) teaches wherein the product has a shelf life of at least 6 months (See para. 37, shelf stable of at least 12 months.).
Regarding Claim 25, Ablett (‘240) teaches wherein the dairy based product is whole fresh milk, milk cream, low-fat milk, semi skimmed milk, skimmed milk/non-fat milk and fermented dairy based products (See paras. 41, 64, 143 and 148 and Table 10.)
Regarding Claim 26, Ablett (‘240) teaches wherein the dairy base is a liquid, a beverage or a milk product (See para. 64 and Table 10.).
Regarding Claim 27, Ablett (‘240) teaches the product discussed above, however, fails to expressly teach wherein the one or more polyphenol compounds is present in an extract of tea.
Rehman (‘184) teaches wherein the one or more polyphenol compounds is an extract of tea for providing a food grade source for the dairy-based product having improved organoleptic properties (See paras. 6-8 and 59.).
It would have been obvious to a person having ordinary skill in the art at the time of filing to provide Ablett’s (‘240) dairy product with the well-known food grade green tea extract polyphenol as taught by Rehman (‘184) so the product can be safe and have improved organoleptic properties.
Regarding Claim 28, Ablett (‘240) teaches the product discussed above, however, fails to expressly teach wherein the one or more polyphenol compounds is present in a green tea extract.
Rehman (‘184) teaches wherein the one or more polyphenol compounds is an extract of tea for providing a food grade source for the dairy-based product having improved organoleptic properties (See paras. 6-8 and 59.).
It would have been obvious to a person having ordinary skill in the art at the time of filing to provide Ablett’s (‘240) dairy product with the well-known food grade green tea extract polyphenol as taught by Rehman (‘184) so the product can be safe and have improved organoleptic properties.
Regarding Claim 31, Ablett (‘240) teaches a heat treated, UHT-processed, dairy based product discussed above wherein the product has a shelf life of at least 12 months (See para. 37, shelf stable of at least 12 months.).
Regarding Claim 32, Ablett (‘240) teaches a heat treated, UHT-processed, dairy based product discussed above wherein the product has a shelf life of at least 18 months (See para. 37, shelf stable of at least 12 months.)
Regarding Claim 31, Ablett (‘240) teaches a heat treated, UHT-processed, dairy based product discussed above wherein the product has a shelf life of at least 24 months (See para. 37, shelf stable of at least 12 months.).
Regarding Claim 31, Ablett (‘240) teaches a heat treated, UHT-processed, dairy based product discussed above wherein the product has a shelf life of at least 30 months (See para. 37, shelf stable of at least 12 months.).
ANSWERS TO APPLICANT’S ARGUMENTS
The limitations of the amended/new claims are discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
January 14, 2022